

116 S2171 IS: To prohibit Presidential appointees from subsequently acting on behalf of the Government of the People’s Republic of China, the Chinese Communist Party, and Chinese military companies. 
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2171IN THE SENATE OF THE UNITED STATESJune 22, 2021Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit Presidential appointees from subsequently acting on behalf of the Government of the People’s Republic of China, the Chinese Communist Party, and Chinese military companies. 1.Post-employment limitations on Presidential appointees with respect to the Government of the People’s Republic of China, the Chinese Communist Party, and Chinese military companiesSection 207 of title 18, United States Code, is amended by adding at the end the following:(m)Restrictions on Presidential appointees with respect to the Government of the People’s Republic of China, the Chinese Communist Party, and Chinese military companies(1)In generalIn addition to the other restrictions set forth in this section, any person who serves in a position pursuant to an appointment made by the President and who knowingly, at any time after the termination of his or her service in the position—(A)represents an entity described in paragraph (2) before any officer or employee of any department or agency of the United States with the intent to influence a decision of such officer or employee in carrying out his or her official duties; or(B)aids or advises an entity described in paragraph (2) with the intent to influence a decision of any officer or employee of any department or agency of the United States, in carrying out his or her official duties, shall be punished as provided in section 216 of this title.(2)EntitiesAn entity described in this paragraph is any of the following:(A)The Government of the People’s Republic of China.(B)The Chinese Communist Party.(C)Any entity identified under section 1237(b) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note).(D)Any entity identified under section 1260H of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283).(E)An entity based in the People's Republic of China that is included on the entity list maintained by the Bureau of Industry and Security of the Department of Commerce and set forth in Supplement No. 4 to part 744 of title 15, Code of Federal Regulations..